Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 11/14/2022.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 11/14/2022 of Group I, Claims 1-2, 4, 6-11, 13, 16-17 and 27-28 is acknowledged.
	Applicant has elected without traverse in the Reply filed on 11/14/2022 the following species: 
	A. the homozygous alleles for the at least 20 iPS cell lines are the alleles at HLA-A, -B, and -DR loci (claim 1)
	B. the homozygous haplotypes expressed by the at least 20 iPSC lines are TABLE-US-00015 HLA-A* HLA-B* HLA-DRB1* 01:01 08:01 03:01 03:01 07:02 15:01 02:01 44:02 04:01 02:01 07:02 15:01 29:02 44:03 07:01 02:01 15:01 04:01 01:01 57:01 07:01 03:01 35:01 01:01 02:01 40:01 13:02 30:01 13:02 07:01 02:01 08:01 03:01 02:01 57:01 07:01 24:02 07:02 15:01 11:01 35:01 01:01 33:01 14:02 01:02 23:01 44:03 07:01 01:01 07:02 15:01 02:01 15:01 13:01 02:01 13:02 07:01 31:01 40:01 04:04 25:01 18:01 15:01 02:01 44:03 07:01 02:01 44:02 13:01 02:01 44:02 01:01 01:01 08:01 15:01 03:01 07:02 01:01 02:01 44:02 15:01 02:01 51:01 11:01 26:01 38:01 04:02 (claim 16)
	C. the said population is defined by geographic location (claim 9)
		1. the geographic location is the US (claim 11)

	The Restriction/Election Requirements are deemed proper and are made FINAL.
Claims 1-2, 4, 6-11, 13, 16-19, 21 and 24-28 are pending.
Claims 18-19, 21 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 11/14/2022.
Claims 2, 4, 17 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 11/14/2022.
Claims 1, 6-11, 13 and 16 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 16 lacks clear antecedent basis in the recitation of "the at least 10 of the iPS cell lines".  Correction is required.




Claim Rejections - 35 USC § 112-1st paragraph (Written Description)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6-11 and 13 depend directly or indirectly from claim 1.
The specification discloses chemicals, such as a library of HLA homozygous induced pluripotent stem cell (iPS) lines comprising cell lines homozygous for alleles at HLA-A, -B, and -DR loci wherein the iPS cell lines have a haplotype selected from the list of TABLE-US-00015 HLA-A* HLA-B* HLA-DRB1* 01:01 08:01 03:01 03:01 07:02 15:01 02:01 44:02 04:01 02:01 07:02 15:01 29:02 44:03 07:01 02:01 15:01 04:01 01:01 57:01 07:01 03:01 35:01 01:01 02:01 40:01 13:02 30:01 13:02 07:01 02:01 08:01 03:01 02:01 57:01 07:01 24:02 07:02 15:01 11:01 35:01 01:01 33:01 14:02 01:02 23:01 44:03 07:01 01:01 07:02 15:01 02:01 15:01 13:01 02:01 13:02 07:01 31:01 40:01 04:04 25:01 18:01 15:01 02:01 44:03 07:01 02:01 44:02 13:01 02:01 44:02 01:01 01:01 08:01 15:01 03:01 07:02 01:01 02:01 44:02 15:01 02:01 51:01 11:01 26:01 38:01 04:02 which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, claim(s) 1, 6-11 and 13 is(are) directed to encompass a library of HLA homozygous induced pluripotent stem cell (iPS) lines comprising cell lines homozygous for alleles at HLA-A, -B, and -DR loci, which only correspond in some undefined way to specifically instantly disclosed chemicals.  None of these libraries of HLA homozygous induced pluripotent stem cell (iPS) lines comprising cell lines homozygous for alleles at HLA-A, -B, and -DR loci, meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

With the exception of the above specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed derivatives, analogs, etc., regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmacentical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood , 107 F.3d at 1572,  41 USPQ2d at 1966.  

Therefore, only the above chemically structurally defined chemicals, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  A search of the prior art fails to identify any examples of a library of HLA homozygous induced pluripotent stem cell (iPS) lines comprising cell lines homozygous for alleles at HLA-A, -B, and -DR loci.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1, 6-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al. (02/16/2017) US Patent Application Publication 2017/0044500 A1 (hereinafter known as "Cooper") in view of Kawamoto et al. (10/26/2017) US Patent Application Publication 2017/0304417 A1 (hereinafter known as "Kawamoto"). 

	With regards to claims 1 (in-part), 6-11 and 13, Cooper teaches:
	a) as in claims 1 (in-part), 6-11 and 13, a library of HLA homozygous induced pluripotent stem cell (iPS) lines, the library comprising: at least 20 iPS cell lines homozygous for alleles at HLA-B and -DR loci, each cell line expressing a different homozygous haplotype; wherein each of the iPS cell lines has been reprogrammed into pluripotentiality by means of non-endogenous transcription factors; wherein each haplotype is compatible with a tissue type of a fraction of the individuals in a defined population and the sum of fractions for all of the haplotypes in the library is at least 5, 10, 15, 25, 30, 35, 40, 45, 50, 55, or 60 percent of the defined population; wherein the library comprises all haplotypes occurring at a frequency of >2%, >3% or >4% in the defined population; wherein the library comprises ≥50%, ≥60%, ≥70%, ≥30%, ≥90%, or ≥95% of all haplotypes occurring at a frequency of >1%, >0.9%, >0.8%, >0.7%, >0.6%, >0.5%, >0.4%, >0.3%, >0.2%, >0.1%, >0.09%, >0.08, >0.07%, >0.06% or >0.05% in the defined population; wherein said defined population is defined by geographic origin, geographic location; wherein the defined geographical location is a country; wherein the defined geographical location is the US; wherein the iPS cell lines are derived from cord blood (see [0008], [0011], [0019], [0026], [0053], [0058], [0081] and Table 1).
Cooper does not explicitly teach:
	a) as in claim 1 (in-part), cell lines are homozygous for alleles at HLA-A loci.
	With regards to claim 1, Kawamoto teaches:
	a) as in claim 1 (in-part), cell lines are homozygous for alleles at HLA-A loci (see [0013] and [0015]).
	One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  One of ordinary skill in the art at the time the invention was made would have recognized the advantages of combining Kawamoto's adoptive immunotherapy including HLA-A matching with Cooper's adoptive immunotherapy including HLA-B and HLA-D to provide HLA matching for the general population to reduce the risk of allogeneic cell rejection in adoptive immunotherapy.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1675